Title: To George Washington from William Heath, 19 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands June 19th 1782
                  
                  Capt. Williams Brigade Major of the 2nd Massachusetts Brigade,
                     has been tried at a General Court Martial for not furnishing a detail laid on
                     the Brigade by the D.A.G., has been acquitted by the Court and the Judgment
                     approved by your Excellency, this has been done in consequence of Colonel
                     Putnam Commandant of the Brigade forbiding Capt. Williams furnishing the
                     detail, Colonel Putnam consequently stands answerable for countermanding the
                     order, I am informed he will attempt to Justify his conduct, on a pretence that
                     it was not known how far my Command extended, and that I had not a right to
                     order the detail from your Excellencys Order of the 4th of April, I apprehended
                     a doubt could not exist—the order of the 9th instant is expressed in a manner
                     which seems to imply a doubt, it is certainly wounding discipline to have an
                     order openly Oppugrated with impunity, on the other hand it will be a loss of
                     time and much trouble to arrest and try, if there is not a basis to support the
                     trial, and it should finally be Supposed that my command was not made
                     sufficiently explicit. I am well aware of the delicacy of the case and an
                     Opinion being given thereon, I therefore only request your Excellencys Opinion
                     whether from the several circumstances, it be advisable to have the matter
                     prosecuted or dropt, I have no doubt in my own mind but from the expression of
                     the order of the 9th instant, if there is no doubt as to my command, the matter
                     is clear, if there is, my Situation has been unfortunate for if I could not
                     Issue the disputed order, I do not See that I could Issue any other with
                     propriety. I have the honor to be with the greatest respect your Excellencys
                     most Obedient Servant
                  
                     W. Heath
                     
                  
               